Announcements by the President
Ladies and gentlemen, Twenty years ago in 1988, the European Parliament instituted the Sakharov Prize for Freedom of Thought, which has been awarded every year since then.
Over the course of the last twenty years, we have honoured outstanding organisations or figures who have dedicated their lives to defending human rights and fundamental freedoms and who have fought against intolerance, fanaticism and oppression in their own countries and throughout the world. The first person to be awarded the prize was Nelson Mandela, whom I will be meeting next week in Johannesburg as part of an invitation to speak before the Pan-African Parliament.
This year the Conference of Presidents has decided to award the Sakharov Prize 2008 to Hu Jia 'on behalf of the silenced voices of China and Tibet' as it states in the proposal for a decision from the Committee on Foreign Affairs.
(Applause)
Hu Jia was born on 25 July 1973 in Beijing and is one of the most passionate defenders of human rights in the People's Republic of China. This dedicated activist is subject to accusations because of his commitment to the environment, his fight against the dangers of HIV and AIDS and his efforts to ensure that human rights are respected.
On 27 December 2007, Hu Jia was placed under house arrest on charges of inciting subversion. On 3 April 2008, he was sentenced to three-and-a-half years in prison.
In his solitary prison cell, Hu Jia is now fighting his illness. He suffers from cirrhosis of the liver, but as far as we know he is being denied regular medical care.
The arbitrary arrest and conviction of Hu Jia has caused outrage throughout the world. By awarding the Sakharov prize to Hu Jia, the European Parliament is demonstrating forcefully and with determination its recognition of the daily fight for freedom carried on by all defenders of human rights in China.
(Applause)
Ladies and gentlemen, I have another brief statement to make. Tomorrow, on 24 October, we will be celebrating the 63rd anniversary of the United Nations. On this occasion, I would like to highlight the extent, the commitment and the success of the collaboration between the European Union, the European Parliament and the various programmes and institutions of the United Nations.
Not long ago a publication entitled 'Improving Lives', of which you have all received a copy, presented a summary of the collaboration over the years. In recent weeks, we have seen the start of a difficult period throughout the world, in particular in relation to the financial crisis and its drastic effects on the world economy.
In this context in particular, the European Union's fundamental values of multilateral understanding and solidarity are of great importance. This also applies to our commitment to and responsibility for the developing countries. The international conference on development financing which will be held in November will also play a decisive role in this respect. Despite the fact that we are faced with considerable challenges, we must not lose sight of the interests of the developing countries.